DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 5-11, in the reply filed on 23 May, 2022 is acknowledged. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May, 2022.
As directed by the amendment: claims 6-11 have been amended, claims 24-29 have been added. Thus, claims 5-11 and 24-29 are presently pending in this application.

Drawings
The drawings are objected to because FIG. 4C, described in the specifications, is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the size" in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Rest of the claims are rejected due to their dependency upon a rejected claim.

Claim Interpretation
Regarding claim 5, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “distal” in claim 5 is used by the claim to mean “within an operating cavity,” while the accepted meaning is “further from a user,” as defined by the Applicant in paragraph [0004] of the Specification. Similarly, the term “proximal” in claim 5 is used by the claim to mean “outside the operating cavity,” while the accepted meaning is “closer to a user,” as defined by the Applicant in paragraph [0004] of the Specification. In this Office Action, “distal” is interpreted to mean “closer to a user” as defined by the Applicant since the “distal rim” is “configured for insertion within an operating cavity” and thus positioned closer to a user. “Proximal” is interpreted to mean “further from a user” as defined by the Applicant since the “proximal rim” is “configured to seat against tissue outside the operating cavity” and thus positioned further from a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (US 20110054260 A1).
Regarding claim 5, Albrecht discloses a surgical system for accessing an operating cavity (see Abstract), comprising: 
an access device ("retractor 1200"; [0080]; FIG. 12A) configured for insertion within an operating cavity ("inserted into a body cavity"; [0005]), the access device 1000 including 
an elongated sleeve ("sheath 1250"; [0080]; FIG. 12A) having proximal ("outer ring 1210"; [0080]; FIG. 12A) and distal rims ("inner ring 1230"; [0080]; FIG. 12A) disposed on opposing sides thereof (see FIG. 12A), 
the distal rim configured for insertion within an operating cavity ("inner ring is inserted into a body cavity"; [0005]) and 
the proximal rim configured to seat against tissue outside the operating cavity (in a similar embodiment, the outer ring "is disposed outside the body"; [0093]); and 
a wound guard ("shield 1370"; [0091]) configured for insertion within the access device (see FIG. 13),
a pair of interleaved arcuate portions ("shaft 1442 is dimensioned to be received through the opening 1440 and into the lumen 1434, thereby defining a ring"; [0082]; FIG. 14) each having a strap slot ("opening 1214"; [0080]; FIG. 12A) defined therein configured to receive a respective strap ("band 1260"; [0080]; FIG. 12A), 
each strap including a proximal end configured to operably engage the proximal rim of the access device and a distal end configured to engage the distal rim of the access device (see FIG. 12A), wherein 
tension on the pair of straps during insertion and adjustment of the access device moves the pair of interleaved arcuate portions relative to one another to facilitate properly sizing the wound guard therein ("Telescoping the shaft 1442 in or out of the body 1432 adjusts the diameter of the inner ring 1430"; [0082]).
Albrecht fails to disclose the pair of interleaved arcuate portions is included in the wound guard. However, Albrecht discloses the pair of interleaved arcuate portions is included in the access device. As claimed by the Applicant, the wound guard is inserted into the access device, thereby making the wound guard part of the access device upon insertion. Therefore, the pair of interleaved arcuate portions is included in the wound guard and the access device as a whole. Furthermore, the pair of interleaved arcuate portions perform the same function whether located within the wound guard or within the access device. Since it has been held that rearranging and duplicating parts of an invention involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to relocated and/or duplicate the pair of interleaved arcuate portions to the wound guard in order to make the wound guard suitably “conform to a body surface” ([0043]). In re Japikse, 86 USPQ 70. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, Albrecht discloses the pair of interleaved arcuate portions ("shaft 1442 is dimensioned to be received through the opening 1440 and into the lumen 1434, thereby defining a ring"; [0082]; FIG. 14) includes a first arcuate portion having a solid distal end ("shaft 1442"; [0082]) and a second arcuate portion having a split distal end ("tubular body 1432"; [0082]; FIG. 14)) defining an elongated slot ("lumen 1434"; [0082]) therein configured to receive the solid distal end of the first arcuate portion (FIG. 14).
Regarding claim 7, Albrecht discloses adjustment of the proximal rim of the access device to secure the access device within the operating cavity simultaneously adjusts the pair of interleaved arcuate portions to size the wound guard therein ("Telescoping the shaft 1442 in or out of the body 1432 adjusts the diameter of the inner ring 1430"; [0082]).
Regarding claim 8 and 27, Albrecht discloses the wound guard is monolithically formed as a single piece ("shield 1370 is manufactured as a single assembly"; [0090]) of a biocompatible material ("sheath comprises a plurality of fibers comprising at least one of … polyethylene"; [0014]); NOTE: "shield 1370 suitably comprises materials similar to those described above as suitable for the sheath"; [0090]. Applicant discloses in paragraph [0036] of the Specification that polyethylene is an example of biocompatible material.).
Regarding claim 9 and 28, Albrecht discloses the biocompatible material is one of polyethylene ("sheath comprises a plurality of fibers comprising at least one of … polyethylene"; [0014]); NOTE: "shield 1370 suitably comprises materials similar to those described above as suitable for the sheath"; [0090]).
Regarding claim 10, Albrecht discloses the pair of interleaved arcuate portions are flexibly resilient ("comprising a flexible material"; [0048]) to permit manipulation of the wound guard between an at-rest position for insertion into an operating cavity and an engagement position for engagement within the access device (“inner ring 130 are collapsible and/or foldable, which facilitates inserting and/or removing the inner ring”; [0050]).
Regarding claim 24, Albrecht discloses a method for accessing a surgical cavity ([0092]), comprising: 
inserting a distal rim of an access device within an operating cavity ("inner ring is inserted into a body cavity"; [0005]) such that a proximal rim seats against tissue disposed on an outer surface (in a similar embodiment, the outer ring "is disposed outside the body"; [0093]) thereof, 
inserting a wound guard ("shield 1370"; [0091]; FIG. 13) having a pair of interleaved arcuate portions defining a diameter within the access device ("shaft 1442 is dimensioned to be received through the opening 1440 and into the lumen 1434, thereby defining a ring"; [0082]; FIG. 14), each arcuate portion including a pair of strap slots ("opening 1214"; [0080]; FIG. 12A) defined therein configured to receive a respective strap ("band 1260"; [0080]; FIG. 12A) configured to operably engage the proximal rim of the access device and the distal rim of the access device at opposite ends (see FIG. 12A) thereof; and 
tensioning the pair of straps to move the pair of interleaved arcuate portions relative to one another to adjust the size of the diameter of the wound guard within the access device ("Telescoping the shaft 1442 in or out of the body 1432 adjusts the diameter of the inner ring 1430"; [0082]) to abut the wound guard against tissue within the operating cavity (“conform to a body surface”; [0043]).
Regarding claim 25, Albrecht discloses tensioning the pair of straps simultaneously secures the access device within the operating cavity ("Telescoping the shaft 1442 in or out of the body 1432 adjusts the diameter of the inner ring 1430"; [0082]).
Regarding claim 26, Albrecht discloses flexing the pair of interleaved arcuate portions ("comprising a flexible material"; [0048]) to permit manipulation of the wound guard for insertion within the access device (“inner ring 130 are collapsible and/or foldable, which facilitates inserting and/or removing the inner ring”; [0050]).

Claim(s) 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. in view of Johnson (US 20020007150 A1).
Regarding claims 11 and 29, Albrecht fails to disclose the wound guard is configured to inhibit transfer of at least one of thermal energy or electrical energy. However, Johnson teaches the wound guard is configured to inhibit transfer of thermal energy ("provides mechanical and thermal protection to the tissue"; [0002]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Albrecht’s device such that the wound guard is configured to inhibit transfer of thermal energy, as taught by Johnson, for the purpose of protecting “the tissue from mechanical, thermal and other forms of trauma” (see Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kleyman (US 20140221756 A1) - directed to a wound guard within access device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781